Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 4-6, 8-12, 14, 16-24, 26, 28-45, 46-50, 52-66, 68-72, 74, 76, 77, 79-118, and 120-137 had been cancelled previously.  Claims 1, 3, 7, 13, 15, 25, 27, 51, 67, 73, 75, 78, and 119 are pending.  Claims 73, 75, 78, and 119 stand withdrawn without traverse.  
Claims 1, 3, 7, 13, 15, 25, 27, 51, and 67 are under current examination.  

All rejections not reiterated have been withdrawn.  

Information Disclosure Statement
The citation of references in the arguments filed 11/17/2020 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In this case, the examiner has cited Shrestha in a PTO-892 form because the substance thereof was discussed in the response to arguments section; however the 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 1-2 recites “comprising pro-nanoparticle solid granule”.  With granule as a singular noun, the indefinite article is missing (“a”).  Alternatively Applicant could consider pluralizing the word “granules” or reciting “one or more granules” in the phrase noted above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7, 13, 15, 25, 27, 51, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra (WO 2015/059466; publication date 04/30/2015; available as prior art under 35 USC §§ 102(a)(1) and 102(a)(2); effectively filed date of Indian foreign priority Application No. 3370/MUM2013: 10/25/2013) in view of Jin (US 2004/0001888; publication date: 01/01/2004; of record) as evidenced by Iyer et al. *US 2004/0033257; publication date: 02/19/2004; of record).  

Malhotra discloses a pharmaceutical composition comprising the active agent, Efavirenz, as well as the surfactant, Cremophor ELP, and the pharmaceutically acceptable lipid Capmul MCM (e.g. example 1 on page 17).  The composition is considered to fall within the scope of “pro-nanoparticle composition” because when mixed with water it forms droplets (i.e. nanoparticles) having size in the range of from 10-500 nm (page 10, first full para).  The composition contains only the three ingredients above, therefore is not an emulsion, microemulsion, or nanoemulsion.  
Malhotra contemplates formulating the composition as a tablet (page 9, first full para), but Malhotra is silent with respect to including an absorbing agent in the composition; however including absorbing agents with an emulsifiable oil phase was known in the prior art: 
Jin discloses compositions comprising lipids (i.e. an oil phase) that dissolve poorly soluble drugs and form microemulsions in aqueous media.  The compositions are 
It would have been prima facie obvious at the time the instant invention was filed to combine the oil phase disclosed by Malhotra (i.e. the composition in which paclitaxel or another hydrophobic drug is dissolved in a liquid or melted oil phase and a surfactant) with the absorbing agent disclosed by Jin.  The skilled Artisan would have been motivated to absorb Malhotra’s oil phase into an absorbing agent so that the composition would become compatible with other formulation types including compressed tablets, as suggested by Jin at para 0038 and Malhotra at page 9.  The Artisan of skill would have had a reasonable expectation of success because doing so merely requires combining the oil phase with the absorption agent and waiting for the absorption to occur.  
With regard to claim 3, the composition may contain a pharmaceutically acceptable polymer (pages 13-14).  
With regard to claim 7, Capmul MCM is caprylic/capric glycerides (page 10, third full para).  This falls within the scope of the structure recited in claim 7 wherein at least R1 and/or R2 are -C(O)-R4, wherein R4 is a C8 or C10 alkyl group and Y is either H or a -OC(O)-R4, wherein R4 is defined as above.  
With regard to claim 13, the HLB of Cremophor ELB is another name for polyoxyl 35 castor oil (see Malhotra page 11, third full paragraph).  This surfactant has an HLB of 12-14 (Iyer: 00028).
With regard to claim 15, Cremophor ELB is another name for polyoxyl 35 castor oil, or PEG-35 castor oil, which is a polyethylene glycol conjugated surfactant.  

With regard to claim 27, the therapeutic agent is water insoluble/lipophilic (page 2, third full para).
With regard to claim 51, the composition does not contain water.
With regard to claim 67, the composition may further comprise a carrier (page 12, last para).  

Response to Arguments
Applicant’s arguments filed 11/17/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Insomuch as Applicant’s arguments may be relevant to the new grounds of rejection, they are addressed as follows:
On pages 7-8 Applicant cites several publications including Shrestha (2014) and reproduces Table 1 from in Shrestha.  Applicant argues that the Type II class of lipid formulation as set forth in the Table 1 (i.e. containing one lipid and one lipophilic surfactant) only forms crude and turbid emulsions having particle size greater than 1 micron, citing a publication by Charman from 1992. This statement, however, is in direct contradiction with the table reproduced from Shrestha which shows that while the type II lipid formulations containing only lipid and lipophilic surfactant, while forming turbid emulsions, form particle size as low as 0.250 microns, i.e. 250 nm.  This falls within the scope of the term “nanoparticle” as recited in the instant claims.  Thus, Shrestha 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., on page 8 Applicant points to a study that found “sole water-insoluble surfactant only formed crude and turbid emulsions (>1 m)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In fact, claim 1 places no limitation on the solubility of the surfactant and claim 13 requires a more water soluble surfactant (i.e. HLB 6 to 20).  
On pages 8-9, Applicant argues that the presently claimed pro-nanoparticle comprises a sole surfactant and lipid and that previous studies demonstrated that TPGS does not provide isotropic solution of water and oil over a wide range of concentrations, again, as noted above, these features are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the data contained in the specification is considered optimization of a phase diagram in view of the teachings of the prior art, and therefore not unexpected.  Additionally the data are not commensurate in scope with the claims.  For example, TPGS is a single surfactant; however, claim 1 allows for any surfactant.  Based upon Applicant’s arguments filed 11/17/2020, clearly not all surfactants falling within the scope of the word “surfactant” would form the claimed pro-nanoparticle composition, also noting that no limitation is recited in the claims regarding relative amounts of the ingredients required by the claims.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617